Citation Nr: 0941068	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  08-37 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The Veteran's retired after over 28 years of active military 
service.  He served in the Army from November 1950 to January 
1958 and in the Air Force from March 1958 to January 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  That rating decision, in part, denied 
service connection for a right knee disability.  

The Board has added the issue of entitlement to service 
connection for degenerative disc disease of the lumbar spine.  
This issue is inextricably intertwined with the claim for 
service connection for a right knee disorder as indicated in 
the discussion below.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

I.  Background

The Veteran's claim for service connection for a right knee 
disability is not very clearly expressed.  It is necessary to 
review the assertions made by the Veteran in various written 
statements that he has submitted to VA.  

In July 2007, he indicated that the claim a "right knee 
condition due to hernia."  Subsequently, he submitted a copy 
of a December 1978 service treatment record showing that he 
had right inguinal hernia repair surgery at that time.  He 
then submitted private medical records from Dr. Chowdhury 
dated in November and December 2007.  These records reveal 
medical evidence that the Veteran has degenerative disc 
disease of the lumbar spine with symptoms of right foot and 
leg pain, radiculopathy.  In subsequent correspondence, dated 
November 2008, the Veteran has asserted that this medical 
evidence "linked my right leg problem directly to the hernia 
operation."  

In January 2008, the Veteran submitted a letter that 
indicated that the issue addressed was "right knee."  
However, the narrative recounts what the Veteran indicates 
was a fall injury to his low back during his first period of 
active service in the Army in approximately 1952.  

In March 2008, the Veteran submitted a letter containing two 
mutually exclusive statements.  He indicated that he had 
problems with his right leg resulting in pain and giving way 
of the right knee immediately after his in-service hernia 
surgery in 1978.  However, he also indicated, "symptoms of 
my right knee did not appear until years after my 
retirement" from service, and that the damaged nerves were 
not "identified until 2008."  

In the November 2008 letter, the Veteran asserted, "whether 
the legs problem was caused by nicked nerve during a hernia 
operation or the damaged disc in my spine, or both, they were 
service connected."  There are service treatment records of 
record showing complaints of back pain during service along 
with an indicated history of trauma.  The Veteran's symptoms 
of leg pain are indicated to be radiculopathy from 
degenerative disc disease of the lumbar spine.  This raises 
the issue of entitlement to service connection for 
degenerative disc disease of the lumbar spine, which is 
inextricably intertwined with the Veteran's claim for service 
connection for a right knee disorder.  





II.  Development

The Veteran's retired after over 28 years of active military 
service.  He served in the Army from November 1950 to January 
1958 and in the Air Force from March 1958 to January 1979.  
He claims he incurred a low back injury during his period of 
Army service.  Review of the record reveals that the 
Veteran's service treatment records from only his second 
period of service in the Air Force have been obtained.  
Another attempt to obtain the Veteran's service treatment 
records for his period of Army service from November 1950 to 
January 1958 must be made.  VA's duty to assist is heightened 
when records are in the control of a government agency.  
Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

In the November 2008 letter, the Veteran indicated treatment 
by three private physicians:  Dr. Chowdhury, Dr. Svagr, and 
Dr. Flanders.  However, review of the record reveals, despite 
his assertions to the contrary, that the Veteran has only 
submitted a few records from the first physician.  Additional 
development is necessary with respect to these records.

A July 2006 VA outpatient treatment record indicates a 
diagnosis of osteoarthritis, bilateral knee pain; no x-ray 
evidence supporting the diagnosis of arthritis is of record.  
This is the only medical evidence of record showing a 
possible orthopedic disability of the knees.  No VA joints 
examination has been conducted with respect to the Veteran's 
claim of service connection for a right knee disability.  
This should be done.  When the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Make another attempt to secure any 
additional service treatment records that 
may exist pertaining to this veteran from 
the service department or the appropriate 
depository of records.  Specifically, 
request copies of the Veteran's service 
treatment records for his period of 
active service in the Army from November 
1950 to January 1958.  Document all 
efforts made to obtain the missing 
service treatment records.  

2.  Obtain complete copies of the 
Veteran's VA treatment for the period 
from 2006 to the present.

3.  Ask the veteran to provide complete 
records from Dr. Chowdhury, Dr. Svagr, 
and Dr. Flanders, or to execute the 
proper authorizations necessary for VA 
to obtain all the records of treatment 
from all these physicians.  All 
information obtained should be made 
part of the file.  Document all efforts 
made to obtain these records.  

4.  The veteran should be accorded a VA 
joints examination for musculoskeletal 
disorders of the knees.  The report of 
examination should include a detailed 
account of all manifestations of the 
disorder of both knees found to be 
present.  All necessary tests should be 
conducted, including x-ray examination of 
both knees, and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should indicate if the Veteran has any 
current musculoskeletal disorder of the 
knees.  If so, the examiner should express 
opinions as to the etiology of any knee 
disability diagnosed:

*	Is it at least as likely as not (50 
percent or greater probability) that 
any current knee disorder is the 
result of a fall injury during active 
service in 1952?

*	Is it at least as likely as not (50 
percent or greater probability) that 
any current knee disorder is the 
result of hernia repair surgery 
during active service in 1978?

*	Is it at least as likely as not (50 
percent or greater probability) that 
any current knee disorder is the 
result of the Veteran's degenerative 
disc disease of the lumbar spine?

*	Is it at least as likely as not (50 
percent or greater probability) that 
any current knee disorder is age 
related?

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner physician 
should provide complete rationale for all 
conclusions reached.

5.  The veteran should be accorded the 
appropriate VA examination for spine 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of the low back disorders 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner is should indicate the current 
diagnosis of the Veteran's low back 
disorders.  The examiner should express 
opinions as to the etiology of any low 
back disability diagnosed:

*	Is it at least as likely as not (50 
percent or greater probability) that 
any current low back disorder is the 
result of a fall injury during active 
service in 1952?

*	Is it at least as likely as not (50 
percent or greater probability) that 
any current low back disorder is the 
result of hernia repair surgery 
during active service in 1978?

*	Is it at least as likely as not (50 
percent or greater probability) that 
any current low back disorder is age 
related?

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner physician 
should provide complete rationale for all 
conclusions reached.

6.  The veteran should be accorded the 
appropriate examination for neurologic 
symptoms of the lower extremities.  The 
report of examination should include a 
detailed account of all manifestations of 
the pain, and neurologic symptoms of the 
knees and legs found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is should indicate, 
if possible, the exact diagnosis of the 
Veteran's claimed symptoms of the knees 
and legs.  The examiner should express 
opinions as to the etiology of any knee or 
leg symptoms:

*	Is it at least as likely as not (50 
percent or greater probability) that 
any current leg and knee symptoms are 
the result of a fall injury during 
active service in 1952?

*	Is it at least as likely as not (50 
percent or greater probability) that 
any current leg and knee symptoms are 
the result of hernia repair surgery 
during active service in 1978?

*	Is it at least as likely as not (50 
percent or greater probability) that 
any current leg and knee symptoms are 
the result of the Veteran's 
degenerative disc disease of the 
lumbar spine?

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner physician 
should provide complete rationale for all 
conclusions reached.

7.  Following the above, readjudicate the 
Veteran's claims for service connection 
for a right knee disorder and for a low 
back disorder.  If any benefit on appeal 
remains denied, a Supplemental Statement 
of the Case should be issued, and the 
veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

